93 N.Y.2d 883 (1999)
In the Matter of STEVEN M. KRAMER (Admitted as STEVEN MICHAEL KRAMER), Appellant.
DEPARTMENTAL DISCIPLINARY COMMITTEE FOR THE FIRST JUDICIAL DEPARTMENT, Respondent.
Court of Appeals of the State of New York.
Submitted March 15, 1999.
Decided April 1, 1999.
Motion, insofar as it seeks leave to appeal from the October 16, 1997 Appellate Division order, dismissed upon the ground that it does not lie, appellant having previously moved in the Court of Appeals for leave to appeal (91 NY2d 805) from the same Appellate Division order from which he currently seeks leave to appeal (see, Selinger v Selinger, 90 NY2d 842); motion, insofar as it seeks leave to appeal from the Appellate Division order of disbarment, denied.